internal_revenue_service number release date index number ---------------------------------- ---------------------------------------------------- ----------------------------------------- ----------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------- telephone number --------------------- refer reply to cc psi b09 plr-123366-06 date date -------------------- --------------------- ---------------------------------- -------------------- -------------------------- ----------------------- -------------------- ---------------------------- ----------------- ------- ------- date grantor_trust brother sister-in-law sister sister nephew niece year year state statute ---------------------------------------------------- state statute ---------------------------------------------------------------------------------- dear ------------------ this is in response to your authorized representative’s letter dated date requesting rulings regarding the income gift and generation-skipping_transfer gst tax consequences of a proposed division of a_trust grantor established the trust an irrevocable inter_vivos_trust for the primary benefit of his brother and sister-in-law and their lawful issue sister-in-law the children or lawful issue of brother shall receive one-fourth of the net_income of the trust per stirpes upon the death of both brother and sister-in-law the children or lawful issue of brother shall receive all of the net_income of the trust the facts submitted and representations made are as follows on date the terms of the trust provide generally that until the death of both brother and the terms of the trust provide that the trust shall terminate years after the it is represented that no additions actual or constructive have been made to the plr-123366-06 death of the survivor of brother sister-in-law grantor sister sister nephew and niece upon termination of the trust the principal and corpus of the trust shall be distributed share and share alike per stirpes to the children or surviving lawful issue of brother nephew died in year and was the last to die of brother sister-in-law grantor sister sister nephew and niece accordingly pursuant to the terms of the trust the trust will terminate twenty-one years later in year trust after date in order to achieve administrative simplicity and allow the trustees to make investment decisions the trustees of the trust propose dividing the trust into two separate trusts one separate trust would be held for the benefit of the issue of nephew trust a and the other trust would be held for the benefit of the issue of niece trust b each asset of the trust will be divided and allocated to trust a and trust b collectively referred to as the separate trusts on an equal pro_rata basis the terms of trust a and trust b will be identical to those of the trust except that once the division is executed trust a will be held for the benefit of nephew’s issue and trust b will be held for the benefit of niece’s issue discretionary power without need of court approval to divide a_trust for purposes of the gst tax or for any other tax administrative or other purposes state statute provides in part that the trustee of a_trust may divide such trust into two or more separate trusts with the consent of all persons interested in the trust but without prior court approval for any reason which is not directly contrary to the primary purpose of the trust state statute provides in part that the fiduciary of any trust shall have the trustees of the trust have requested the following rulings the proposed division of the trust into the separate trusts will not constitute an addition to either of the separate trusts will not cause the trust or either of the separate trusts to lose their exempt status under b a of the tax_reform_act_of_1986 and sec_26_2601-1 and will not subject distributions from either of the separate trusts to the gst tax so long as there are no additions to these trusts the proposed division and pro_rata in_kind distribution will not result in a transfer subject_to gift_tax under sec_2501 by any of the beneficiaries the proposed pro_rata in_kind distribution of the assets of the trust to the separate trusts will not cause any beneficiary the trust nor either of the separate trusts to recognize any gain_or_loss from a sale_or_other_disposition of the property under sec_61 or sec_1001 plr-123366-06 the basis of each asset received from the trust by each separate trust will be the same as the trust’s basis in that asset pursuant to sec_1015 and the holding_period of each asset received from the trust by each separate trust will include the trust’s holding_period for that asset pursuant to sec_1223 sec_2601 imposes a tax on every generation-skipping_transfer sec_2611 defines the term generation-skipping_transfer as a taxable sec_26_2601-1 provides that any trust in existence on september ruling distribution a taxable_termination and a direct_skip under b a of the tax_reform_act_of_1986 and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the generation-skipping_transfer_tax provisions do not apply to any generation-skipping_transfer under a_trust as defined in sec_2652 that was irrevocable on date however this exemption does not apply if additions actual or constructive are made to the trust after date will be considered an irrevocable_trust except as provided in sec_26_2601-1 or c which relate to property includible in a grantor’s gross_estate under sec_2038 and sec_2042 judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the generation-skipping_transfer_tax under sec_26_2601-1 or hereinafter referred to as an exempt trust will not cause the trust to lose its exempt status in general unless specifically provided otherwise the rules contained in sec_26_2601-1 are applicable only for purposes of determining whether an exempt trust retains its exempt status for generation-skipping_transfer_tax purposes unless specifically noted the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of gain for purposes of sec_1001 instrument of an exempt trust including a trustee distribution settlement or construction that does not satisfy sec_26_2601-1 b or c by judicial reformation or nonjudicial reformation that is valid under applicable state law will not cause an exempt trust to be subject_to the provisions of chapter if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for sec_26_2601-1 provides that a modification of the governing sec_26_2601-1 provides rules for determining when a modification sec_26_2601-1 provides that for purposes of this section a plr-123366-06 vesting of any beneficial_interest in the trust beyond the period provided for in the original trust modification of an exempt trust will result in a shift in beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a gst transfer or the creation of a new gst transfer to determine whether a modification of an irrevocable_trust will shift a beneficial_interest in a_trust to a beneficiary who occupies a lower generation the effect of the instrument on the date of the modification is measured against the effect of the instrument in existence immediately before the modification if the effect of the modification cannot be immediately determined it is deemed to shift a beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification a modification that is administrative in nature that only indirectly increases the amount transferred for example by lowering administrative costs or income taxes will not be considered to shift a beneficial_interest in the trust in addition administration of a_trust in conformance with applicable local law that defines the term income as a unitrust_amount or permits a right to income to be satisfied by such an amount or that permits the trustee to adjust between principal and income to fulfill the trustee’s duty_of impartiality between income and principal beneficiaries will not be considered to shift a beneficial_interest in the trust if applicable local law provides for a reasonable apportionment between the income and remainder beneficiaries of the total return of the trust and meets the requirements of sec_1_643_b_-1 of the income_tax regulations before date the trustee has the discretion to distribute income and principal to a b and their issue in such amounts as the trustee deems appropriate on the death of the last to die of a and b the trust principal is to be distributed to the living issue of a and b per stirpes in the appropriate local court approved the division of the trust into two equal trusts one for the benefit of a and a’s issue and one for the benefit of b and b’s issue the trust terms are identical except for the identity of the beneficiaries the division of the trust into two trusts does not shift any beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the division in addition the division does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust therefore the two partitioned trusts resulting from the division will not be subject_to the provisions of chapter of the internal_revenue_code in the present case the trust is considered irrevocable because neither sec_2038 nor sec_2042 apply and the trust was irrevocable as of date in addition there have been no actual or constructive additions made to the trust since date accordingly the trust is exempt from gst tax sec_26_2601-1 example involves a_trust that is irrevocable on or sec_2511 provides that subject_to certain limitations the gift_tax applies sec_2501 imposes a tax for each calendar_year on the transfer of property by plr-123366-06 the proposed division of the trust into trust a and trust b is not a modification that will shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation than the person or persons who hold the beneficial_interest prior to the division in addition the proposed division does not extend the time for vesting of any beneficial_interest beyond the period provided for in the trust thus the proposed division of the trust into trust a and trust b will not constitute an addition to the trust or to trust a or trust b will not cause the trust or trust a or trust b to lose their exempt status under b a of the tax_reform_act_of_1986 and sec_26 b i a and will not subject distributions from the trust trust a or trust b to the gst tax provided there are no additions to the trust trust a or trust b ruling gift during the calendar_year by any individual whether the transfer is in trust or otherwise direct or indirect and whether the property transferred is real or personal tangible or intangible which an interest in property is gratuitously passed or conferred upon another regardless of the means or device employed constitutes a gift subject_to tax the date of the gift is considered the amount_of_the_gift adequate_and_full_consideration in money or money s worth then the amount by which the value of the property exceeded the value of the consideration is deemed to be a gift and is included in computing the amount of gifts made during the calendar_year in this case the trust beneficiaries will have the same interests before and after the proposed division of trust into trust a and trust b accordingly there is no direct transfer of assets and no transfer of property will be deemed to occur as a result of the proposed modification therefore based on the facts submitted and the representations made we conclude that the proposed modification of trust does not constitute a transfer direct or indirect of property that will be subject_to gift_tax consequences under ' ruling sec_3 and sec_25_2511-1 of the gift_tax regulations states that any transaction in sec_2512 provides that if the gift is made in property the value thereof at sec_2512 provides that where property is transferred for less than sec_1_1015-2 provides that in the case of property acquired after sec_1001 provides that the gain from the sale_or_other_disposition of sec_1015 provides that if property is acquired after date by sec_61 provides that gross_income includes gains derived from dealings plr-123366-06 in property property shall be the excess of the amount_realized therefrom over the adjusted_basis provided in sec_1011 for determining gain and the loss shall be the excess of the adjusted_basis provided in such section for determining loss over the amount_realized sec_1_1001-1 provides that except as otherwise provided in subtitle a the gain_or_loss realized from the exchange of property for other_property differing materially either in_kind or in extent is treated as income or as loss sustained a transfer in trust other than by a transfer in trust by a gift bequest or devise the basis shall be the same as it would be in the hands of the grantor increased in the amount of gain or decreased in the amount of loss recognized by the grantor on such transfer date by transfer in trust other than by a transfer in trust by gift bequest or devise the basis_of_property so acquired is the same as it would be in the hands of the grantor increased in the amount of gain or decreased in the amount of loss recognized to the grantor on the transfer under the law applicable to the year in which the transfer was made if the taxpayer acquired the property by a transfer in trust this basis applies whether the property be in the hands of the trustee or the beneficiary and whether acquired prior to termination of the trust and distribution of the property or thereafter held property however acquired there shall be included the period for which such property was held by any other person if under chapter of subtitle a the property has for the purpose of determining gain_or_loss from a sale_or_exchange the same basis in whole or in part in his hands as it would have in the hands of such other person see also sec_1_1223-1 a partition of jointly owned property is not a sale_or_other_disposition of property if the co-owners of the joint property sever their joint_interests but do not acquire a new or additional interest as a result of the transaction thus neither gain nor loss is realized on a partition see revrul_56_437 1956_2_cb_507 issue of when a sale_or_exchange has taken place that results in realization of gain_or_loss under sec_1001 in cottage savings a financial_institution exchanged its interests in one group of residential mortgage loans for another lender’s interests in a different sec_1223 provides that in determining the period for which a taxpayer has 499_us_554 concerns the the supreme court in cottage savings u s pincite concluded that it is consistent with the supreme court’s opinion in cottage savings to find that plr-123366-06 group of residential mortgage loans the two groups of mortgages were considered substantially identical by the agency that regulated the financial_institution sec_1_1001-1 of the regulations reasonably interprets sec_1001 and stated than an exchange of property gives rise to a realization event under sec_1001 if the properties exchanged are materially different in defining what constitutes a material difference for purposes of sec_1001 the court stated that properties are different in the sense that is material so long as their respective possessors enjoy legal entitlements that are different in_kind or extent cottage savings u s pincite in cottage savings u s pincite the court held that mortgage loans made to different obligors and secured_by different homes did embody distinct legal entitlements and that the taxpayer realized losses when it exchanged interests in the loans the interests of the beneficiaries of the resultant trusts will not differ materially from their interests in the original trust the proposed transaction will not change the interests of the beneficiaries instead the beneficiaries will be entitled to the same benefits after the proposed transaction as before the proposed transaction is similar to the kinds of transactions discussed in revrul_56_437 since the original trusts are to be divided but all other provisions of the trusts will remain substantially identical thus the proposed transaction will not result in a material difference in the kind or extent of the legal entitlements enjoyed by the beneficiaries the division of trust with the pro_rata division of the assets of the trusts among the two separate trusts will not constitute a sale or other taxable disposition of the assets of the trusts under sec_1001 because sec_1001 does not apply to the division of the trust assets under sec_1015 the basis of the trust assets will be the same after the partition as the basis of those assets before the partition furthermore pursuant to sec_1223 the holding periods of the assets in the hands of the new trusts will include the holding periods of the assets in the original trust concerning the federal tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no opinion is expressed or implied regarding the income_tax consequences of the trust modification representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination based upon the facts submitted and the representations made we conclude that except as expressly provided herein no opinion is expressed or implied the rulings contained in this letter are based upon information and plr-123366-06 provides that it may not be used or cited as precedent being sent to the taxpayer’s representatives this ruling is directed only to the taxpayer s requesting it sec_6110 pursuant to the power_of_attorney on file with this office a copy of this letter is sincerely melissa c liquerman melissa c liquerman branch chief branch passthroughs special industries
